 Case 2:18-cr-00625-JAK Document 22 Filed 10/17/18 Page 1 of 1 Page ID #:97
                                                                                   `• a
                                                                                   t
                                                                                          OCT 1 7 2018



                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIPORNIA
 ITNITED STATES OF AMERICA,                                    CASE NUMBER


                                                  PLAINTIFF
                                                                         ~~—Cr—~2S —J~9-k — Z
                              v.

  ~ / 1 ~ j~ ~ ~. ~f.-'t     ~ c~(pi ~                                   DECLARATION RE PASSPORT AND
  UV                                                                       OTHER TRAVEL DOCUMENTS
                                                DEFENDANT.

I,             L~.~ ~~ ~ ~J ~u'' S~c (cc n                                        ,declare that
                           (Defendant/Material Witness)

  ❑      I have never been issued any passport or other travel docwnent by any country. I will not apply for a passport or
         other travel document during the pendency of this case.
         I have been issued a passport or other travel document(s). I will surrender my passport and all other travel
         documents) issued to me to the U.S. Pretrial Services Agency by the deadline imposed. I will not apply for a
         passport or other travel document during the pendency ofthis case.
 ❑       I am unable to locate my passports) or other travel document(s). If I locate any passport or other travel
         document issued to me,I will immediately surrender it to the U.S. Pretrial Services Agenry. I will not apply for a
         passport or other travel documentduring the pendenry of this case.

 ❑       My passport and all other travel documents issued to me are in the possession of federal authorities. If any such
         document is returned to me during the pendency of this case, I will immediately surrender it to the U.S. Pretrial
         Services Agency. I will not apply for a passport,or other travel document during the pendency ofthis case.


I declare under penalty of perjury fihat the foregoing is true and correct.

Executed #his ~ 7~~             day of ~~ ~~~—                ,20 ~ ~'
at      L ~5 ~ S.e,tc 5,L _ <,~
                                (City and State)
                                                                   ~~
                                                                  Signature of . e ndant/Material Witness


Ifthe declarant is not an English speaker,include the following:
I,                                        ,am fluent in written.and spoken English and
languages. I accurately translated this form from English into
to declarant                                                      an this date.

Date:
                                                                 Interpreter

CR-37(OS/15)                       DECLARATION RE PASSPORT AND OTHER TRAVEL DOCUMENTS
